Day, J.,
dissenting. — I do not concur in so much of the foregoing opinion as holds that the ordinance of the defendant, passed March 25, 1878, after the plaintiff was elected *594and qualified as marshal, fixing his compensation at eight hundred dollars per year, is not applicable to the plaintiff. I concede that under section 491 of the Code this ordinance cannot affect the compensation of the plaintiff, who was an incumbent of the office of marshal at the time the ordinance was passed. Before this ordinance was passed chapter 56, Laws Seventeenth General Assembly, was enacted and took effect by publication March 19, 1878. This chapter is as follows:
• “ Section 1. That all cities of the first class organized under the general incorporation law, and all cities organized under special charter, may provide by ordinance that all judges of police courts or other city courts, city marshals, chiefs of police, police officers, and all other officers elected or appointed, shall receive, in lieu of all fees now allowed by daw or ordinance, such fixed salary, in monthly or quarterly instalments, as may be provided by ordinance, when not provided by law, which salary, when it shall have been fixed, shall not be increased or diminished during their terms of office.
“Section 2. No such officer of any such city shall receive, for his own use, any fees or other compensation for his services, of such city, than that which shall be provided as contemplated in section 1 of this act; but all such fees as are now or may hereafter be allowed by law for such services shall, by such officer, when collected, be paid-into the city treasury, at such time and in such manner as may be prescribed by ordinance.
• -“Section 3. All acts and parts of acts in conflict herewith are hereby repealed; provided, that the intent of this act is not to -abolish any fees now allowed by law, but to require the same to be paid into the city treasury.”
Pursuant to this statute the ordinance in question was passed. I think this statute repeals section 491 of the Code, and authorizes cities to provide for the incumbents of city offices a fixed salary in lieu of the fees before authorized.
Section 524 of the Code provides: “The officers of cities *595shall receive such compensation and fees for their services as the council shall, by ordinance, prescribe.” Subject to the limitation imposed in section 491, that the emoluments of a city officer shall, not be increased or diminished during the term for which he shall have been elected, the city council might, by ordinance, provide that the officers of the city should receive a fixed salary in lieu of fees, or might diminish the amount of fees or salary to be received. In other words, the city council might, by ordinance, lessen the amount of fees or salary, or fix a prescribed salary instead of fees, and the ordinance would apply to any official whose term began after the passage of the ordinance. This could have been done under the law as it existed before chapter 56 of the Seventeenth General Assembly was enacted. Under the doctrine of the majority of the court no more can be done under said statute. In other words, according to the doctrine of. the majority opinion, no ordinance can be passed under this' statute which will have the effect to lessen the compensation of an incumbent of a city office. It is plain that, if this construction be placed upon the statute in question, it authorizes nothing which might not have been done before it was enacted; it works no change in the existing law; it becomes a nugatory and a vain thing. We are not authorized so to construe a statute as to render its provisions a nullity. Chapter 56 of the Seventeenth General Assembly works some change upon section 491, or' it does not. If it works no change it is meaningless and useless. If it works some change it is, to some extent, inconsistent with that section, and to that extent repeals it. In my opinion chapter 56 of the Seventeenth General Assembly authorizes the passage of an ordinance which shall apply to the plaintiff, and the ordinance in question does apply to him.
Section 45 of the Code provides: “In the construction of the statutes the following rules shall be observed, unless such construction would be. inconsistent with the manifest intent of the General Assembly, or repugnant to the context of the *596statute: 1. The repeal of a statute does not revive a statute previously repealed, nor affect any right wbich has accrued, any duty imposed, any penalty incurred, or any proceeding commenced under or by virtue of the statute repealed. ” As I have endeavored to show, to hdld this statute inapplicable to the plaintiff would render it a nullity. We cannot suppose that the Legislature intended to pass a statute which would have no effect. To give the statute such a construction as would deprive it of effect would be inconsistent with the manifest intent of the General Assembly. Hence, the rule of construction prescribed in subdivision 1, of § 45, cannot apply. Upon the defendant’s appeal I think the judgment should bo reversed.